Exhibit 10-1

 

Wisconsin Energy Corporation
Performance Unit Plan

Purpose.

The purposes of the Wisconsin Energy Corporation Performance Unit Plan (the
"Plan") are to enhance the long-term stockholder value of Wisconsin Energy
Corporation (the "Company") by reinforcing the incentives of key executives to
achieve long-term performance goals of the Company; to link a significant
portion of executives' compensation to total shareholder return; to attract and
motivate executives and to encourage their continued employment on a competitive
basis. The purposes of the Plan are to be achieved by the grant of Performance
Units. Capitalized terms used in the Plan shall have the meanings set forth in
Section 8 of this Plan, unless the context clearly indicates otherwise.



Administration.

The Plan shall be administered by the Compensation Committee of the Company's
Board of Directors. Subject to the provisions of the Plan, the Committee shall
have full and final authority to:



designate the employees to whom Performance Units shall be granted;

determine the number of Performance Units to be granted to each employee;

impose such limitations, restrictions and conditions upon any such Performance
Units as the Committee shall deem appropriate;

waive in whole or in part any limitations, restrictions or conditions imposed
upon any such Performance Units as the Committee shall deem appropriate; and

interpret the provisions of the Plan.

All decisions of the Committee shall be final and binding upon all parties
including the Company, its stockholders and Employees.

Eligibility and Participation.

Key employees of the Company and/or its subsidiaries are designated for
participation in the Plan by the Committee. The Committee shall also designate
the number of Performance Units to be granted to the Employee at the Target 100%
rate.



Performance Units.

Performance Unit Defined.

A Performance Unit is a right to receive a cash payment from the Company that is
based upon the value of shares of Company Stock and is contingent on the
Company's Total Shareholder Return during a three-year performance period. The
Committee may establish the three-year performance periods. The Performance
Units granted under this Plan will be reflected in a book account maintained by
the Company for each Employee until they have become vested or have been
forfeited.



Regular Vesting Of Performance Units.

Except as otherwise provided in paragraph (c) below, Performance Units shall be
vested based upon the Company's rank in Total Shareholder Return over the
three-year performance period, relative to selected benchmark electric utilities
with similar long-term strategies. The regular vesting schedule for the
Performance Units is as set forth in the following schedule:





Percentile Rank

Vesting %

<25th Percentile

0%

25th Percentile

25%

Target (50th Percentile)

100%

75th Percentile

125%

90th Percentile or above

175%

The calculation of the Employee's vesting percentage shall be subject to the
following rules:

The Committee shall select the benchmark electric utilities at the beginning of
the three-year performance period.

The Committee shall make appropriate changes to the percentile rank calculations
to reflect corporate transactions affecting the benchmark electric utilities
(e.g., corporate mergers). The Committee's determination regarding such changes
shall be binding upon the Company and Employees.

In the event that the Company's percentile rank is between the benchmarks
identified in the left hand column, the vesting percentage shall be determined
by interpolating the appropriate vesting percentage. For example, if the Company
ranks 12th best of 30 benchmark electric utilities (or 60th percentile), the
vesting percentage would be 110%, and if the Company ranks 6th best of the 30
benchmark electric utilities (or 80th percentile), the vesting percentage would
be 141.66%.

Except as provide in paragraph (c) below, any unvested Performance Units are
immediately forfeited upon the Employee's cessation of employment with the
Company or a subsidiary prior to the completion of the three-year performance
period.

Special Vesting Of Performance Units

. The Performance Units shall become immediately vested at the Target 100% rate
upon the occurrence of any of the following events (the "Special Vesting
Events"):



the termination of the Employee's employment with the Company or a subsidiary by
reason of Disability or death, or

the occurrence of a Change in Control of the Company while the Employee is
employed by the Company or a subsidiary.

Further, a prorated number of the Performance Units shall become vested upon the
termination of the Employee's employment with the Company or a subsidiary by
reason of Retirement prior to the end of the three-year performance period. The
number of Performance Units becoming vested shall be determined by multiplying
the number of Performance Units at the Target 100% rate by a fraction, with the
numerator of the fraction being the number of completed calendar months between
Employee's Retirement date and the beginning of the performance period and the
denominator being thirty-six (36). Therefore, if Employee retires on September
15 of the second year in the three-year performance period, the number of
Performance Units becoming vested as a result of Employee's Retirement shall be
equal to the number of Performance Units at the Target 100% rate times 20/36.

Cash Dividend Adjustment.

Whenever the Company declares a cash dividend on Company Stock, an Employee who
is employed on the dividend declaration date shall be entitled to receive a cash
amount determined by multiplying (a) the number of Performance Units at the
Target 100% rate on the dividend declaration date, times (b) the amount of the
cash dividend paid by the Company on a share of Company Stock. The deemed
dividend equivalent shall be paid to the Employee within a reasonable period of
time after the dividends are paid to Company stockholders.



Settlement Of Performance Units

. As soon as practicable after the Performance Units become vested pursuant to
paragraph (b) or (c) above, the Company shall pay to the Employee an amount in
cash determined by multiplying (i) the number of Performance Units which have
become vested, by (ii) the Fair Market Value of the Company Stock on the date
the units become vested.



Shareholder Rights; Voting.

An Employee shall not, by reason of any Performance Units granted hereunder,
have any rights of a shareholder of the Company and shall have no voting rights
with respect to any Performance Units.



Non-transferability.

Performance Units are not transferable otherwise than by will or the laws of
descent and distribution. If an Employee dies prior to the payment, any amount
payable under the Plan shall be paid to the Employee's "Designated Beneficiary."
The "Designated Beneficiary" shall be the beneficiary or beneficiaries
designated by the Employee in a writing filed with the Committee in such form
and at such time as the Committee may require. In the absence of a living
Designated Beneficiary, any rights or benefits that would have been exercisable
by or distributable to the Employee shall be exercised by or distributed to the
legal representative of Employee's estate or the person to whom the benefit
passes by will or by the laws of descent and distribution.



Adjustments.

Notwithstanding any other provision herein, in the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
split-up, share combination, or other change in the corporate structure of the
Company affecting the Company Stock, such adjustment shall be made in the number
of Performance Units granted to Employees as may be determined by the Committee,
in its sole discretion, to be appropriate and equitable to prevent dilution or
enlargement of rights.



Definitions

. For Plan purposes, except where the context clearly indicates otherwise, the
following terms shall have the meanings set forth below:



"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Board" shall mean the Board of Directors of the Company

"Change in Control" shall be deemed to have occurred if the event set forth in
any one of the following subparagraphs shall have occurred:

any person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
subsidiaries) representing 20% or more of the combined voting power of the
Company's then outstanding securities, excluding any person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (iii) below; or

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (i) a
merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition; or

the Committee determines in its sole and absolute discretion that there has been
a Change in Control of the Company.

"Committee" means the Compensation Committee of the Company's Board.

"Company" means Wisconsin Energy Corporation, or any successor thereto.

"Company Stock" shall mean the common stock of the Company, and such other stock
and securities as may be substituted therefor.

"Disability" means separation from the service of the Company or a subsidiary
because of such illness or injury as renders the Employee unable to perform the
material duties of the Employee's job.

"Employee" shall mean an employee who has been selected to participate in the
Plan by the Committee.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor Act thereto.

"Fair Market Value" means the average of the highest and lowest sale prices for
a share of Company Stock on the relevant date, or (if there were no sales on
such date) the highest and lowest sale prices for a share of Company Stock on
the nearest day before the relevant date, on a stock exchange or over the
counter, as determined by the Committee.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.

"Plan" means the Wisconsin Energy Corporation Performance Unit Plan.

"Retirement" means separation from the service of the Company or a subsidiary at
or after age 60.

"Total Shareholder Return" means: the calculation of total return (stock price
appreciation plus reinvested dividends) for a peer electric utility based upon
an initial investment of $100 and subsequent $100 investments at the end of each
quarter during the three-year performance period.

Tax Withholding

. The Company shall have the right to deduct from any payment made under the
Plan the amount of any federal, state or local taxes of any kind required by law
to be withheld with respect to the grant, vesting, payment or settlement of an
award under this Plan, or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.



Governing Law

. The law of the State of Wisconsin, except its law with respect to choice of
law, shall be controlling in all matters relating to the Plan.



Plan Amendment and Termination

. The Committee may, in its sole discretion, amend, suspend or terminate the
Plan at any time, with or without advance notice to Employees, provided that no
amendment, modification or termination of the Plan may adversely affect in a
material manner any right of any Employee with respect to any Performance Units
theretofore granted without such Employee's written consent.

